Citation Nr: 0013739	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  99-01 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for rheumatic heart 
disease with coronary artery disease, currently evaluated as 
60 percent disabling.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from February to June 
1943.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Chicago Regional 
Office (RO) August 1998 rating decision which increased the 
evaluation for the veteran's service-connected heart disorder 
from 0 to 30 percent.

In March 1999, the RO increased the evaluation of the 
veteran's rheumatic heart disease with coronary artery 
disease from 30 to 60 percent.  On a claim for an original or 
increased rating, the veteran is generally presumed to be 
seeking the maximum benefit allowed by law; thus, it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded.  See AB v. Brown, 6 
Vet. App. 35 (1993).

In April 1999, copies of private medical records were 
associated with the claims folder.  The RO did not issue a 
supplemental statement of the case as required by VA 
regulation.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (1999).  
However, in view of the action taken below, the veteran has 
not been prejudiced in this instance.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

In his December 1999 written argument, the veteran's 
representative indicated that the evidence supported inferred 
claims for a total disability rating based on individual 
unemployability (TDIU) and special monthly compensation based 
on the need for regular aid and attendance or upon housebound 
status.  The Board notes that the veteran's TDIU claim is 
moot.  In view of the favorable action below, increasing the 
rating of his heart disorder to 100 percent, he is not 
eligible for a TDIU.  See Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994) (a claim for TDIU presupposes that the rating 
for the condition is less than 100 percent).  However, as the 
claim for special monthly compensation based on the need for 
regular aid and attendance or upon housebound status is not 
properly before the Board, it is referred to the RO for 
appropriate action.


FINDING OF FACT

Rheumatic heart disease with coronary artery disease is 
productive of a definite enlargement of his heart, dyspnea 
and rales on slight exertion, definite signs of beginning 
congestive failure, and preclusion of engaging in more than 
light manual labor.


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for 
rheumatic heart disease with coronary artery disease have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991& Supp. 1999); 
38 C.F.R. §§ 4.3, 4.7, 4.41, 4.42, 4.104, Diagnostic Codes 
7000 and 7005 (1997), Diagnostic Codes 7000 and 7005 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the symptoms associated with his 
rheumatic heart disease with coronary artery disease are more 
disabling than reflected by the currently assigned 60 percent 
disability evaluation.  Thus, he maintains that a 100 percent 
evaluation is warranted for his heart disorder.

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation is well grounded under 
38 U.S.C.A. § 5107(a), as it is plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of an increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contention concerning the 
severity of his heart disorder (within the competence of a 
lay party to report) is sufficient to well ground his claim.  
Thus, the Board finds that the facts relevant to the issue on 
appeal have been properly developed and that the VA duty to 
assist the veteran has been satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).

Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1999).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1999).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The schedular criteria for evaluation of cardiovascular 
disorders were changed effective January 12, 1998.  The 
veteran's rheumatic heart disease with coronary artery 
disease is evaluated under Diagnostic Code 7000, which 
pertains to rheumatic heart disease, and Diagnostic Code 
7005, which pertains to arteriosclerotic heart disease.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, 
the Board will evaluate the veteran's heart disorder under 
both the old and new rating criteria to determine which 
version is the most favorable to the veteran.

In the present case, the Board notes that the RO has 
evaluated the veteran's claim under both the old and revised 
regulations of Diagnostic Codes 7000 and 7005.  Accordingly, 
the veteran has been notified of the amended regulations and 
there is no prejudice to him under Bernard.

Under the former criteria set forth under Diagnostic Code 
7000, a 60 percent evaluation was assigned when the heart was 
definitely enlarged, with severe dyspnea on exertion, 
elevation of the systolic blood pressure, or such arrhythmias 
as paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia, with more than light manual labor precluded.  A 
100 percent evaluation was assigned when there was clinical 
and roentgenogram confirmation of definite enlargement of the 
heart, dyspnea on slight exertion, rales, pretibial pitting 
at the end of the day, or other definite signs of beginning 
congestive failure; and more than light manual labor was 
precluded.  38 C.F.R. § 4.104 (1997).

Under the former criteria of Diagnostic Code 7005, a 60 
percent evaluation was assigned following a typical history 
of acute coronary occlusion or thrombosis as above, or with 
history of substantiated repeated anginal attacks and more 
than light manual labor was not feasible.  A 100 percent 
evaluation was warranted during and for 6 months following 
acute illness from coronary occlusion or thrombosis, with 
circulatory shock, etc.  After the initial 6 month period of 
recovery, a 100 percent evaluation was warranted for chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or more than sedentary employment was 
precluded.  38 C.F.R. § 4.104 (1997).

The revised criteria of Diagnostic Codes 7000 and 7005 both 
provide that a 60 percent evaluation will be assigned when 
there is more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 
metabolic equivalents (METs) but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  A 100 percent evaluation is warranted when 
a workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104 (1999).

Private medical records from Saint Clement Hospital show that 
the veteran was afforded an exercise stress test in November 
1995.  The examination report shows that he reached 88 
percent of predicated maximal heart rate and that a resting 
electrocardiogram (EKG) revealed normal findings.  His 
calculated work activity was 7 METs.  It was noted that the 
possibility of left ventricular enlargement could not be 
excluded.  No arrhythmias or chest pain were found.  The 
impression was positive exercise stress test for myocardial 
ischemia.

Private medical records from Washington University School of 
Medicine show that the veteran was seen with complaints of a 
marked decrease in exercise tolerance and shortness of breath 
in September 1997.  At that time, it was noted that he had 
aortic stenosis.  He was then admitted for a heart 
catheterization.

On VA medical examination in February 1998, the veteran 
reported that he experienced shortness of breath, chest pain 
and dizziness.  He also reported that he was a farmer and 
that he did not know if he would be able to plant a crop that 
year.  Examination did not disclose that the veteran had any 
shortness of breath.  His heart had a regular rate and rhythm 
and he had a grade 3/6 systolic murmur which was best heard 
in the aortic area.  X-ray examination of his chest revealed 
left ventricular hypertrophy.  An EKG revealed left atrial 
enlargement and left ventricular hypertrophy.  The pertinent 
diagnoses were valvular heart disease with a grade 3/6 
systolic murmur heard best in the aortic area and coronary 
artery disease, status post coronary artery bypass graft.

By a June 1998 VA addendum, the examiner who conducted the 
February 1998 VA medical examination reported that the 
veteran's cardiac problems of rheumatic heart disease were of 
service origin.

In August 1998, a memo from the examiner who conducted the 
February 1998 VA medical examination was associated with the 
claims folder.  In this memo, she reported that it was at 
least as likely as not that the veteran's atrial enlargement 
and ventricular hypertrophy were the result of his rheumatic 
heart disease rather than his coronary artery disease and 
bypass.  She also reported that the veteran's rheumatic heart 
disease could enlarge the chambers of his heart, impede his 
blood flow and cause plaque build up, as in atherosclerosis.

Additional private medical records from Washington University 
School of Medicine show that the veteran underwent a cardiac 
catheterization in September 1998.  At that time, it was 
noted that he experienced chest pain and shortness of breath.  
It was also noted that an EKG had revealed left ventricular 
hypertrophy.  The diagnostic impressions were moderately 
severe aortic stenosis, severe left main and three vessel 
coronary artery disease, patent saphenous vein and internal 
mammary artery grafts and well preserved and essentially 
normal ventricular function.

A February 1999 EKG report from Barnes-Jewish shows that the 
veteran had enlargement and hypertrophy in his left 
ventricle.

By a March 1999 statement, A. W., M.D., reported that the 
veteran's cardiac condition precluded him from engaging in 
any more than sedentary employment.

At his March 1999 hearing, the veteran testified that his 
heart disorder was productive of chest pain, dizziness 
fatigue and shortness of breath.  He also testified that he 
worked one night a week as a security guard where he stayed 
near the telephone.

At his January 2000 hearing before the undersigned, the 
veteran testified that his heart disorder was productive of 
dizziness and fatigue.  He also testified that he became 
short of breath whenever he climbed stairs.  He reported that 
he had retired a year earlier.

On review of the claims folder, the Board finds that a 100 
percent evaluation is warranted for the veteran's service-
connected heart disorder under the old criteria of Diagnostic 
Code 7000.  A 100 percent evaluation under this code 
provision requires the evidence to show a definite 
enlargement of the veteran's heart, dyspnea and rales on 
slight exertion, pretibial pitting at the end of the day or 
other definite signs of beginning congestive failure, and 
preclusion of more than light manual labor.  Recent evidence 
reveals precisely this.  In particular, the February 1998 VA 
X-ray and EKG, as well as the August 1998 VA memo, all show 
that the veteran has ventricular hypertrophy and atrial 
enlargement.  Likewise, the medical records from Washington 
University School of Medicine show that an EKG revealed that 
he has left ventricular hypertrophy.  As such, the Board 
finds that recent evidence shows that there is a definite 
enlargement of the veteran's heart.

The recent evidence shows that the veteran experiences 
dyspnea and rales on slight exertion.  Specifically, both the 
VA and private medical records include reports and findings 
that the veteran experiences shortness of breath.  In 
addition, the veteran most recently testified that he became 
short of breath whenever he climbed stairs.  The Board finds 
that his testimony is credible and corroborative of the 
medical evidence.  Thus, the Board concludes that the recent 
evidence makes it clear that the veteran experiences dyspnea 
and rales on slight exertion.

The Board notes that the recent evidence is devoid or any 
report or finding that the veteran experiences pretibial 
pitting at the end of the day.  However, this evidence does 
include other definite signs that he has the beginning of 
congestive failure.  In particular, the VA and private 
medical records both show that he has been diagnosed as 
having heart disease and severe coronary artery disease.  
Moreover, these records show that he underwent two cardiac 
catheterizations in 1997 and 1998, respectively.  As such, 
the Board finds that the recent evidence suggests very 
strongly that the veteran's rheumatic heart disease with 
coronary artery disease is productive of other definite signs 
of beginning congestive failure.

The recent evidence also shows that the veteran's heart 
disorder precludes him from engaging in more than light 
manual labor.  Specifically, the February 1998 VA examination 
report shows that the veteran reported that he did a little 
farming and that he did not know if he would be able to plant 
a crop that year.  In addition, the March 1999 statement from 
Dr. W. clearly shows that the veteran's heart disorder 
precludes him from engaging in any more than sedentary 
employment.  Moreover, at his March 1999 hearing, the veteran 
testified that he worked one night a week as a security guard 
where he stayed near the telephone.  Furthermore, he most 
recently testified that he had retired.  As noted earlier, 
the Board finds that his testimony is credible.  Therefore, 
the Board concludes that the veteran's heart disorder 
precludes him from engaging in more than light manual labor.

To summarize, the Board finds that the recent evidence shows 
that the veteran's heart disorder is productive of a definite 
enlargement of his heart, dyspnea and rales on slight 
exertion, definite signs of beginning congestive failure, and 
preclusion of engaging in more than light manual labor.  
Accordingly, a 100 percent evaluation is warranted, effective 
the date of claim, for rheumatic heart disease with coronary 
artery disease under the old criteria of Diagnostic Code 
7000.


ORDER

An increased rating for rheumatic heart disease with coronary 
artery disease is granted to 100 percent, subject to the law 
and regulations governing the payment of monetary awards.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

